Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev).
Regarding claim 1, Ismail teaches or suggests a network element implemented in a network that provides at least one data service to a user equipment, the network element comprising at least one processor and at least one non-transitory memory (¶ 393) that are configured to cause the network element to: 
store a data off policy that is configured to trigger activation or deactivation of a packet switch data off feature for the user equipment (¶¶ 53, 362, 18, 121, 126);
determine whether to activate the packet switch data off feature for the user equipment based on the data off policy and one or more network service conditions (¶ 362); 
generate a first packet switch data off request to activate the packet switch data off feature for the user equipment responsive to a determination to activate the packet switch data off feature (¶ 363); and 
initiate transmission of the first packet switch data off request for the user equipment (¶ 363). 
Ismail does not expressly disclose initiate transmission of the first packet switch data off request for receipt by a gateway of the network that is configured to act as an entry point for downlink traffic for the user equipment.
Velev teaches or suggests a network element configured to initiate transmission of a first packet switch data off request for receipt by a gateway of a network that is configured to act as an entry point for downlink traffic for user equipment (¶¶ 37, 114).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring and Velev’s gateway to initiate transmission of the first packet switch data off request for receipt by a gateway of the network that is configured to act as an entry point for downlink traffic for the user equipment (UE).  A rationale to so would have been to inform the gateway that connects the UE to the network in addition to the UE.
Regarding claim 2, the aforementioned combination teaches or suggests initiate transmission of the first packet switch data off request for receipt by the user equipment  (Ismail ¶ 363, Velev ¶ 37).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claims 9, 10, and 15, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev) further in view of US 20090088187 (Krause).
Regarding claim 3, the aforementioned combination teaches or suggests determine whether to deactivate the packet switch data off feature for the user equipment based on the data off policy and the network service conditions (Velev ¶¶ 123, 127); 
deactivate the packet switch data off feature for the user equipment responsive to a determination to deactivate the packet switch data off feature (Velev ¶¶ 123, 127); and 
initiate transmission of a second packet switch data off request for receipt by the gateway (Ismail ¶ 363, Velev ¶ 37).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Ismail does not expressly disclose generate a second packet switch data off request to deactivate the packet switch data off feature for the user equipment responsive to a determination to deactivate the packet switch data off feature; and initiate transmission of the second packet switch data off request for receipt by the gateway.
Krause teaches or suggests generate a second packet switch data off request to deactivate a packet switch data off feature for user equipment responsive to a determination to deactivate the packet switch data off feature; and initiate transmission of the second packet switch data off request for receipt by a gateway (¶ 37).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring, Velev’s gateway, and Krause’s request to generate a second packet switch data off request to deactivate the packet switch data off feature for the user equipment responsive to a determination to deactivate the packet switch data off feature; and initiate transmission of the second packet switch data off request for receipt by the gateway.  A rationale to so would have been to execute the deactivation at the UE.
Regarding claim 4, the latter combination teaches or suggests initiate transmission of the second packet switch data off request for receipt by the user equipment (Ismail ¶ 363, Velev ¶ 37, Krause ¶ 37).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 3.
Regarding claims 11 and 12, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev) further in view of EP 16305844 (Drevon) and CN 101730029 (Zhu).
Ismail does not expressly disclose generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off status indicating whether the packet switch data off feature is activated or deactivated; generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off exempt service list indicating at least one data service that is exempt from the packet switch data off feature; and generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off reason indicating a basis for activating or deactivating the packet switch data off feature with the network element.
Drevon teaches or suggests generate a NE-Initiated packet switch data off status indicating whether the packet switch data off feature is activated or deactivated (¶ 31); and 
generate a NE-Initiated packet switch data off exempt service list indicating at least one data service that is exempt from the packet switch data off feature (¶ 32).
Zhu teaches or suggests generate, a NE-Initiated packet switch data off reason indicating a basis for activating or deactivating the packet switch data off feature with the network element (¶ 55).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring, Velev’s gateway, Drevon’s status and list, and Zhu’s reason to generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off status indicating whether the packet switch data off feature is activated or deactivated; generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off exempt service list indicating at least one data service that is exempt from the packet switch data off feature; and generate, as part of the first packet switch data off request, a NE-Initiated packet switch data off reason indicating a basis for activating or deactivating the packet switch data off feature with the network element.  A rationale to so would have been to provide more information to the UE.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev) further in view of EP 16305844 (Drevon), CN 101730029 (Zhu), and US 20200383033 (Foti).
Ismail does not expressly disclose generate the NE-Initiated packet switch data off exempt service list based on the data off policy.
Foti teaches or suggests generate a NE-Initiated packet switch data off exempt service list based on a data off policy (¶ 9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring, Velev’s gateway, Drevon’s status and list, Zhu’s reason, and Foti’s policy to generate the NE-Initiated packet switch data off exempt service list based on the data off policy.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of a packet switch data off exempt service list based on the data off policy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev) further in view of KR 20180037475 (Baek).
Ismail does not expressly disclose the network element comprises an online charging system for the network.
Baek teaches or suggests a network element comprises an online charging system (OCS) for a network (step 660).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring, Velev’s gateway, and Baek’s OCS so the network element comprises an online charging system for the network.  A rationale to so would have been that an OCS is used in the PS data off procedures.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014081637 (Ismail) in view of EP 2509374 (Velev) further in view of US 20200383033 (Foti).
Ismail does not expressly disclose the network element comprises a policy control element for the network.
Foti teaches or suggests a network element comprises a policy control element for a network (¶¶ 57-60).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Ismail’s access barring, Velev’s gateway, and Foti’s element so the network element comprises a policy control element for the network.  A rationale to so would have been that a policy control element is responsible for implementing policy.

	Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20210084528 discloses an overload control method in a wireless communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448